DETAILED ACTION
The instant application having Application No. 15/931,860 filed on 5/14/2020 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computation unit” in Claims 1-9 and 20, and “computation element” in Claims 11-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per Claim 1, it recites the limitations “the output signal” and “the weighted output signal” in lines 8 and 9.  There is insufficient antecedent basis for these limitations in the claim.
Claims 2-19 are rejected for the reasons presented above, due to their dependency upon rejected independent Claim 1.

As per Claim 20, it recites “the output signal” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner interprets the limitation as referring to the “weighted output signal” recited in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrett (US 2010/0002572).

As per Claim 1, Garett discloses a computing system comprising: a data input configured to receive an input data signal; a computation unit having an input coupled with the data input, the computation unit being operative to apply a weight to a signal received at its input to generate a weighted output signal (Figures 2-3, 6-7 and Paragraphs 0003 and 0042-0043, an FFT arithmetic unit performs butterfly computations on sampled input signal(s), which comprise multiplying sampled input signals with FFT coefficients, i.e. weights); 
and a controller, wherein the controller is configured to monitor a parameter of the input signal and/or a parameter of the output signal and to issue a control signal to the computation unit to control a level of accuracy of the weighted output signal based at least in part on the monitored parameter (Abstract and Figures 6, 9, 11-12 and Paragraphs 0044, 0046-0047, 0049-0050 and 0053-0055, control unit monitors e.g. the code rate of the received input signal(s), determines a dynamic SNR requirement therefrom, and accordingly varies the precision of the datapath modules, e.g. by reducing the number of least significant bits of intermediate results written to the memory).

As per Claim 2, Garrett discloses a computing system according to claim 1 wherein in response to the control signal the computation unit is operative to adjust a number of bits of the input data signal that are used by the computation unit to generate the weighted output signal (Figures 6, 9 and Paragraphs 0049 and 0053-0055, least significant bits of the sampled input signal can be dropped).

As per Claim 3, Garrett discloses a computing system according to claim 2 wherein the computation unit is operative to prevent use of one or more least significant bits of the input data signal from being used by the computation unit to generate the weighted output signal (Figures 6, 9 and Paragraphs 0049 and 0053-0055, least significant bits of the sampled input signal can be dropped, and/or bit mask units can zero-out the least significant bits of the sampled input signal and the FFT coefficients at the input of the multiplier).

As per Claim 4, Garrett discloses a computing system according to claim 1 wherein in response to the control signal the computation unit is operative to adjust a number of bits of the weight that are used by the computation unit to generate the weighted output signal (Figure 9 and Paragraph 0053-0055, bit mask units can zero-out the least significant bits of the sampled input signal and the FFT coefficients at the input of the multiplier).

As per Claim 5, Garrett discloses a computing system according to claim 4 wherein the computation unit is operative to prevent use of one or more least significant bits of the weight from being used by the computation unit to generate the weighted output signal (Figure 9 and Paragraph 0053-0055, bit mask units can zero-out the least significant bits of the sampled input signal and the FFT coefficients at the input of the multiplier).

As per Claim 6, Garrett discloses a computing system according to claim 1 wherein in response to the control signal the computation unit is operative to adjust a number of bits that are provided for the weighted output signal (Paragraphs 0049-0050, least significant bits of the intermediate results can be dropped when written to or read from memory).

As per Claim 7, Garrett discloses a computing system according to claim 1 wherein the input data signal comprises an audio signal (Paragraph 0030, the received signal may carry voice data).

As per Claim 8, Garrett discloses a computing system according to claim 1 wherein the parameter of the input signal monitored by the controller comprises one or more of: a signal to noise ratio; a noise level; a direct to reverberate ratio; an average spectrum; a spectral tilt; Mel-frequency cepstral coefficients (MFCCs) or a property derived therefrom; a long-term spectrum of the input signal; an indication of narrowband interference in the input signal; an indication of voice activity detection (VAD) in the input signal; and/or an indication of automatic speech recognition (ASR) confidence for the input signal (Figures 11-12 and Paragraphs 0046-0047, the parameter being monitored is the signal to noise ratio requirement for the computation(s) on the received input signal(s), based e.g. on the code rate of the received input signal(s)).

As per Claim 9, Garrett discloses a computing system according to claim 1 wherein the parameter of the output signal monitored by the controller comprises one or more of: a metric indicative of class discriminability of the output of the computation unit; a difference between the output signal and one or more thresholds; Kullback Leibler (KL) divergence; a statistical distance metric between outputs of the computation unit; a mean, standard deviation (STD), skew or kurtosis of the output signal in comparison to typical values (Figures 11-12 and Paragraphs 0046-0047, an input parameter is monitored as described in the above claim rejections; the Examiner notes that monitoring a parameter of the output signal is not required per Claim 1).

As per Claim 18, Garrett discloses an integrated circuit comprising a computing system according to claim 1 (Figure 6, FFT Unit comprising memory and butterfly circuits;  Paragraphs 0024 and 0030, a wireless device e.g. computer, communications device, personal digital assistant, or PCI/PCMCIA cards).

As per Claim 19, Garrett discloses a device comprising an integrated circuit according to claim 18, wherein the device is a mobile telephone, a tablet or laptop computer or an Internet of Things (IoT) device (Paragraphs 0024 and 0030, a wireless device e.g. computer, communications device, personal digital assistant, or PCI/PCMCIA cards).

As per Claim 20, Garrett discloses a computing method comprising: receiving, at a data input of an analog computing system, an input data signal (Figure 2, a transmitted signal is received at radio 203); 
applying, by a computation unit having an input coupled with the data input, a weight to a signal received at its input to generate a weighted output signal (Figures 2-3, 6-7 and Paragraphs 0003 and 0042-0043, an FFT arithmetic unit performs butterfly computations on sampled input signal(s), which comprise multiplying sampled input signals with FFT coefficients, i.e. weights); 
and monitoring, by a controller, a parameter of the input signal and/or a parameter of the output signal and to controlling, by the controller, a level of accuracy of the weighted output signal based at least in part on the monitored parameter (Abstract and Figures 6, 9, 11-12 and Paragraphs 0044, 0046-0047, 0049-0050 and 0053-0055, control unit monitors e.g. the code rate of the received input signal(s), determines a dynamic SNR requirement therefrom, and accordingly varies the precision of the datapath modules, e.g. by reducing the number of least significant bits of intermediate results written to the memory).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Garrett in view of Kim (US 2014/0280430).

As per Claim 16, Garrett does not explicitly disclose a computing system according to claim 1 wherein the controller is operative to monitor an environmental parameter of the computation unit and to issue a control signal to the computation unit to control a level of accuracy of the weighted output signal based at least in part on the monitored environmental parameter, wherein the environmental parameter comprises a supply voltage or a temperature of the computation unit.
However, Kim teaches a fixed point multiplier for mobile computing systems wherein the controller is operative to monitor an environmental parameter of the computation unit and to issue a control signal to the computation unit to control a level of accuracy of the weighted output signal based at least in part on the monitored environmental parameter, wherein the environmental parameter comprises a supply voltage or a temperature of the computation unit (Abstract and Figure 2 and Paragraphs 0042 and 0044, the accuracy of the product generated by a fixed point multiplier is controlled by monitoring the battery power and/or circuit temperature).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the fixed point multiplier taught by Kim with the fixed point multiplier of Garrett because it provides increased energy/power savings (Kim, Abstract and Paragraphs 0003-0004) for multipliers used in wireless and portable applications (Kim, Paragraphs 0003-0004; Garrett, Paragraph 0030).

Allowable Subject Matter
Claims 10-15 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ould-Ahmed-Vall et al. (US 2019/0304053) – discloses a dynamic precision floating-point unit that tracks precision metrics such as the minimum number of required bits for a computation.  The unit receives operands of a first precision, performs the computation e.g. multiplication at a smaller precision, compares the resulting precision loss to a threshold, and adjusts the precision of the final output based on the comparison.
Graves et al. (US 10,452,472) – discloses a crossbar array for implementing analog dot-product computations, wherein a portion of the crossbar is allocated for performing Error Correction Code calculations in parallel with the dot-product computations.  The size of the array allocated for ECC is tunable/dynamically adjusted based on user input or prepared libraries, in accordance with the required precision of the dot-product computations.
Hickey et al. (US 2013/0191432) – discloses a floating-point multiply-add pipeline with an extended range mode control, wherein floating-point operands can operate in standard precision or shifted to extended precision based on tracking computation overflows.  Once overflows exceed a threshold, extended precision range is implemented by shifting input operands to expand the precision of exponent values at the expense of significand precision.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182